Citation Nr: 1827151	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  17-49 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from August 1964 to July 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2012, April 2013, and April 2014, of the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examination in February 2012 to obtain an opinion as the most likely etiology of his bilateral hearing loss.  The examiner stated that the Veteran's hearing loss was less likely as not caused by or a result of noise trauma while in service. In so finding, the examiner noted that the Institute of Medicine (IOM) concluded that there was no scientific basis for the existence of delayed-onset hearing loss.  The Board notes that the IOM's 2005 study on military noise exposure does not support service connection for delayed onset hearing loss.  However, the IOM's report has yet to be supported by definitive, longitudinal studies.  In addition, a series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, cast doubt on the IOM's previous determinations.  (See Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11; 29(45):14077-85.)  Thus, the IOM's conclusions about delayed onset hearing loss have limited probative value.

Moreover, the examiner did not address the Veteran's statements about his in-service exposure to artillery and demolition as well as in-service instances of difficulty hearing, in their rationale.  As such, the Board finds that the examiner's rationale does not adequately explain whether the Veteran's bilateral hearing loss is etiologically related to his service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. An addendum medical opinion must be obtained from a VA Otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus. The physician must consider the above-noted study by Dr. Sharon Kujawa, and in doing so, must also be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service.

In this regard, the physician must state whether the Veteran's hearing loss and tinnitus is/are at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is/are otherwise etiologically related to his active service, to specifically include his military noise exposure. Another examination of the Veteran must be performed only if deemed necessary by the physician providing the opinion. 

The examiner must provide a complete rationale for all proffered opinions. If the physician is unable to provide any required opinion, he or she should explain why. 

2. After undertaking any other necessary development, readjudicate the claim in light of all additional evidence.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




